UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER & FARMING COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 222-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |X| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of August 6, 2013 there were 24,989,548 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets June 30, 2013 andDecember 31, 2012 1 Condensed Consolidated Statements of Operations – Three months ended June 30, 2013 and 2012 and six months ended June 30, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows – six months ended June 30, 2013 and 2012 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 26 PART II – OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 5 Other Information
